EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 1-13 have been rejoined.

Reasons for Allowance
	Allowed claims are therefore now 1-15.
	Rejoinder has been done since independent claim 1 was deemed generic in the Restriction Requirement mailed 9 October 2020, and thus should not have been canceled in the original Notice of Allowability.  Upon review, claim 1 is allowable since the prior art fails to teach the combination recited, and in particular a controller that increases a degree of superheat of the refrigerant flowing out of the heat medium cooling heat exchanger upon the detection of the subcooling state of the cooling target device by the detector as compared to a degree of superheat of the refrigerant flowing out of the heat medium cooling heat exchanger when the detector does not detect the subcooling state.  This correlates to the reasons for allowance already described for claims 14 and 15 in the original Notice of Allowability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763